DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 2/7/22 have been fully considered and entered. Claim 1 has been amended as requested. Claim 3 is canceled. Applicant’s amendment to claim 1 is found sufficient to overcome the rejection of claims 1-2 and 4-13 rejected under 35 U.S.C. 102/103 over the cited prior art of Varanasi et al., US 20150273518 A1. Specifically, the cited prior art does not teach the claimed lycopodium. As such, these rejections are hereby withdrawn. With regard to claims 14-20, Applicant’s arguments are not found persuasive for reasons set forth below. Applicant’s amendments to claim 1 necessitated the new ground of rejection set forth below. Additionally, upon further consideration a new obviousness double patenting rejection and obviousness type rejection is added with respect to claims 1-2 and 4-20.  
Terminal Disclaimer
2.	The terminal disclaimer filed on 2/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10865317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	With respect to claims 14 and 19, Applicants argue that the cited prior art of Varanasi et al., US 20150273518 A1 does not teach the claimed micro or nano-fibrillated cellulose. In response, the Examiner is of the position that since the teaching of Varanasi et al., US 20150273518 A1 discloses particles or fibers of the claimed size and also teach using cellulose, a person of ordinary skill in the art fibrillated particle or fiber is obvious and would yield a predictable result without undue experimentation. As such, the Examiner maintains that Varanasi et al., US 20150273518 A1 renders claims 14-20 obvious. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varanasi et al., US 20150273518 A1 in view of Pereira, US 10,507,805.
	The published patent application issued to Varanasi et al., teach a liquid impregnating composition used to render surfaces superhydrophobic (title and abstract and sections 0004 and 0040). Said composition comprises a plurality of micro or nano sized particles/fibers having the claimed size (100 microns -100nm)(sections 0042 and 0046).  Said particles include a variety of cellulose or waxes (section 0043). With regard to the claimed hydrophobic matrix free of fluorine, Varanasi et al., teach using an impregnating liquid based on mineral/vegetable/synthetic oils and greases (section 0051). The Examienr considers the impregnating liquid sufficient to meet the limitation of hydrophobic matrix. Varanasi et al., teach the impregnating liquid can be mixed with water (section 0050).  The ratio of impregnating liquid to particulate can be less than 5% (section 0052). Said composition can further include a surfactant (section 0059). The Examiner is of the position that the surfactant is sufficient to meet the limitation of an emulsifier. Said composition can in the form of a solution or a suspension 
	Varanasi et al., does not teach the claimed lycopodiums or contact angle of greater than 150° degrees. 
	The patent issued to Pereira teach mixing particles with water to produce textured water having super-hydrophoby properties on a surface (abstract). Pereira specifically teach using the claimed lycopodiums as the particles (powder – microbeads) to produce a surface with super-hydrophoby properties having a contact angle of 180° (column 2, 15-30). 
	Since the prior art use the claimed lycopodiums to also impart super-hydrophobic properties, the Examiner is of the position that it would be obvious to a person ordinary skill in the art to substitute the micro particles or fibers of Varanasi et al., with the lycopodiums taught by Pereira. 
The modification involves the mere substitution of one non-fluorine hydrophobic material and/or plant based particulate/filler with another non-fluorine hydrophobic material and/or plant based particulate/filler known for its suitability as an impregnating liquid and/or solid particulate filler and would yield a predictable variation whose application is well within the skill of the art. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).   

6.	Claims 1-2, 4-5, 8-9, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Megaridis US 2014/0323633 in view of Pereira, US 10,507,805.

Megaridis fails to explicitly disclose the size of the particles, however, it does teach “micro” and “nano” cellulose.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize fibers having particle size that overlaps with claimed range 100 nm to 100 μm.
Megaridis discloses that the hydrophobic polymer includes a polyolefin or a copolymer or olefin and acrylic acid (paragraph 0049).
Megaridis discloses that an emulsifier is used (paragraph 0056).
Megaridis discloses that the composition is free of volatile organic compounds (paragraph 0048).
Megaridis discloses that its coating is superhydrophobic and defines superhydrophobic as having contact angle exceeding 150° (paragraph 0034).
Megaridis discloses that the solids content of the coating composition is 1.0-10 wt % (paragraph 0050).
Megaridis does not teach the claimed lycopodiums. 
	The patent issued to Pereira teach mixing particles with water to produce textured water having super-hydrophoby properties on a surface (abstract). Pereira specifically teach using the claimed lycopodiums as the particles (powder – microbeads) to produce a surface with super-hydrophoby properties having a contact angle of 180° (column 2, 15-30). 

The modification involves the mere substitution of one non-fluorine hydrophobic material and/or plant based particulate/filler with another non-fluorine hydrophobic material and/or plant based particulate/filler known for its suitability as an impregnating liquid and/or solid particulate filler and would yield a predictable variation whose application is well within the skill of the art. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960).   

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Varanasi et al., US 20150273518 A1, and/or Varanasi et al., US 20150273518 A1 in view of Pereira, US 10,507,805 and/or Megaridis US 2014/0323633 in view of Pereira, US 10,507,805 and further in view of Jackson US 2006/0254736.
The rejections made over Varanasi et al., US 20150273518 A1, Megaridis US 2014/0323633 and Pereira, US 10,507,805 either alone or in combination are set forth above. 
The prior art fails to disclose that the hydrophobic polymer includes alkyl ketene dimer.
Jackson discloses paper articles comprising hydrophobic polymers including alkyl ketene dimer and other resins in dispersion or emulsions (paragraph 0015).
Given that the cited references of Varanasi et al., US 20150273518 A1, Megaridis US 2014/0323633 and Pereira, US 10,507,805 either alone or in combination and the prior art of Jackson are all drawn to compositions for treating paper and various other substrates comprising hydrophobic 

Claim Rejections - 35 USC § 102/103
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claim(s) 14-20 stand rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Varanasi et al., US 20150273518 A1.
	The published patent application issued to Varanasi et al., teach a liquid impregnating composition used to render surfaces superhydrophobic (title and abstract and sections 0004 and 0040). Said composition comprises a plurality of micro or nano sized particles having the claimed size (100 microns -100nm)(sections 0042 and 0046).  Said particles include a variety of cellulose or waxes (section 0043). With regard to the claimed hydrophobic matrix free of fluorine, Varanasi et al., teach using an impregnating liquid based on mineral/vegetable/synthetic oils and greases (section 0051). The Examienr considers the impregnating liquid sufficient to meet the limitation of hydrophobic matrix. Varanasi et al., teach the impregnating liquid can be mixed with water (section 0050).  Varanasi et al., does not specifically teach all of the claimed hydrophobic materials and plant based particulates, however, the Examiner is of the position that a person of ordinary skill in the art would easily recognize from the teachings of Varanasi et al., that a variety of non-fluorine based polymers and plant based particulates are also suitable as the impregnating liquid and filler particles. The modification involves the mere substitution of one non-fluorine hydrophobic material and/or plant based particulate/filler with another non-fluorine hydrophobic material and/or plant based particulate/filler known for its suitability as an impregnating liquid and/or solid particulate filler and would yield a predictable variation whose application is well within the skill of the art. The combination of familiar elements according to known 
fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2 and 4-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 16/641586. Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘586 claims a superhydrophobic surface comprising a substrate treated with the claimed non-fluorinated composition which comprises a hydrophobic matrix component free of fluorine and plant-based filler micro-fibrillated cellulose.  The superhydrophobic surface has a water contact angle of 150°C or greater.  US appl ‘586 claims the coated surface and further includes that the composition is coated. Therefore, it would have been obvious to one of ordinary skill in the art to obtain the presently claimed composition from the claimed invention of US appl ‘586.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LYNDA SALVATORE/Primary Examiner, Art Unit 1789